Citation Nr: 0518785	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  00-22 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for peripheral 
neuropathy.

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD
	
K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 RO decision that denied the 
veteran's claims of service connection for a psychiatric 
disability, a skin disability, peripheral neuropathy, and 
diabetes mellitus.

The claim of service connection for diabetes mellitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence that the veteran made any port 
visits, or set foot on land in Vietnam; and he does not 
contend otherwise.

2.  Psychiatric problems in service were acute and 
transitory; a current psychiatric disability, if any, is not 
related to a disease or injury in service. 

3.  Skin problems in service were acute and transitory; a 
current skin disability, if any, is not related to a disease, 
injury, or Agent Orange exposure in service. 

4.  Current peripheral neuropathy, if any, is not related to 
a disease, injury, or Agent Orange exposure in service.


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  A skin disability was not incurred in or aggravated by 
service; and it may not be presumed to have been incurred 
during such service, including as secondary to herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2003); 
VAOPGCPREC 27-97.

3.  Peripheral neuropathy was not incurred in or aggravated 
by service; and it may not be presumed to have been incurred 
during such service, including as secondary to herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2003); 
VAOPGCPREC 27-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A May 1970 enlistment examination report shows that the 
veteran's psychiatric and neurological systems, skin, and 
upper and lower extremities were within normal limits.  In 
October 1970, the veteran presented for treatment reporting 
that he "felt down."  The clinical impression was mild 
depression.  

In April 1972, the veteran was treated for fungus of the 
feet.  The impression was contact dermatitis.  In January 
1975 and March 1977, he was treated for a rash, which was 
described as a probable viral condition.  In March 1977, he 
was treated for sores of the penis.  The clinical impressions 
included early herpes.

On separation examination in August 1977, the veteran's 
psychiatric and neurological systems, skin, and upper and 
lower extremities were within normal limits.  

In September 1977, the veteran was noted as having seborrheic 
dermatitis on his eyelids. 

In October 1996 and February 1997, the veteran failed to 
report for VA examinations. 

In April 1997, the veteran underwent a VA general medical 
examination; and there were no pertinent diagnoses. 

During a May 2000 VA peripheral nerves examination, the 
veteran reported that he had intermittent numbness and 
paresthesias involving the lateral aspect of both thighs.  
Following an examination, the clinical impressions included:  
1) neuralgia paresthetica (bilateral lateral femoral 
cutaneous neuropathy); 2) "early left ulnar predominantly 
sensory neuropathy across the elbow"; and 3) hyperreflexia, 
predominantly in the lower limbs, the etiology of such was 
uncertain but it was suspected that he had early cervical 
myelopathy.  It was noted that the veteran had signs of 
multiple entrapment neuropathies, and it was suspected that 
such were related to his history of diabetes.  It was noted 
that there was no evidence of a more generalized 
polyneuropathy.  His existing neuropathies were deemed as 
unrelated to any Agent Orange exposure.  

A May 2000 VA general medical examination report shows that 
the veteran reported having been exposed to Agent Orange, and 
he attributed his peripheral neuropathy to such exposure.  
Peripheral neuropathy of the upper and lower extremities was 
noted and it was noted that the neurology evaluation was to 
be consulted for further details.  

At an August 2004 hearing before the undersigned Veterans Law 
Judge, the veteran testified that he was exposed to Agent 
Orange while stationed in Thailand during the Vietnam 
conflict.  He said he went into a storage room and came into 
contact with leaking drums which had orange stripes around 
them.  He said that it was well-established that 85 percent 
of Thailand was exposed to Agent Orange.  He also argues that 
there was Agent Orange at various American Air Force bases.  
He attributed his skin problems and peripheral neuropathy to 
his in-service Agent Orange exposure.  He also said he had 
become depressed in service and was treated for such.    

The veteran submitted literature from various sources.  The 
literature regards the extent of Agent Orange exposure in 
Thailand.  Some articles refer to secret testing of chemical 
weapons in Thailand. 

Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In August 2000, the RO denied the 
veteran's claims of service connection.  He was properly 
notified of the outcome as well as the reasoning behind the 
adverse decision in a September 2000 letter.  The Board 
concludes that the discussion in the August 2000 RO decision, 
statement of the case (SOC) (issued in October 2000), 
supplemental statements of the case (SSOCs) (issued in April 
2002, February 2003, September 2003, and December 2003), and 
numerous letters over the years informed the veteran of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  
Specifically, the Board concludes that the RO decision, SOC, 
SSOCs, and various letters to include a November 2003 VCAA 
letter informed him of:  why the evidence on file was 
insufficient to grant service connection; what evidence the 
record revealed; what VA was doing to develop the claims; and 
what information and evidence was needed to substantiate his 
claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He 
was, for the most part, informed to submit everything he had 
with regard to his claims for service connection.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  It is noted that the veteran was 
issued a VCAA letter following the initial RO decision which 
decided his claims.   Regardless, any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding 
what further evidence [s]he should submit to substantiate his 
claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made extensive efforts 
to develop the record.  All relevant records are on file to 
include the veteran's service medical records and VA medical 
records.  The veteran was also afforded VA examinations.  In 
sum, the Board finds that the record contains sufficient 
evidence to make a decision on the claims.  VA has fulfilled 
its duty to assist with regard to the veteran's claims. 

In this appeal, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran, and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under these circumstances, the Board finds that appellate 
review, at this juncture, is appropriate.

Laws and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed during such service to certain 
herbicide agents (e.g., Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military 
service, the following diseases will be presumed to have been 
incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (for purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers, soft-tissue sarcomas, and diabetes.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  
Specifically, in VAOPGCPREC 27-97 (July 23, 1997), the 
General Counsel addressed the question whether service on a 
naval vessel in the waters off the shore of Vietnam 
constitutes service in the Republic of Vietnam for purposes 
of 38 U.S.C. § 101(29)(A).  The General Counsel held that 
service on a deep-water naval vessel (an aircraft carrier) in 
waters off the shore of the Republic of Vietnam does not, 
itself, constitute service in the Republic of Vietnam for 
purposes of 38 U.S.C. § 101(29)(A).  The General Counsel also 
stated that 38 C.F.R. § 3.307(a)(6)(iii) permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in that 
Republic, provided that an individual have had duty or 
visitation in the Republic.  Id.  Similarly, in another 
precedent opinion, the General Counsel addressed the question 
whether the term "service in Vietnam" in 38 C.F.R. § 3.313(a) 
includes service of a Vietnam era veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace.  VAOPGCPREC 7-93 (August 1993).  It was determined 
that the showing that a veteran flew high-altitude missions 
in Vietnamese airspace is insufficient to establish such 
qualifying service.  Id.

Psychiatric Disability

A review of the veteran's service medical records shows that 
he was treated for psychiatric complaints on one occasion 
during service, in December 1970, and was noted as having 
mild depression.  Thereafter, there are no other psychiatric 
complaints, treatment, or diagnoses during service to include 
at his 1977 separation examination.

There is no post-service medical evidence establishing a 
diagnosis of depression or any other psychiatric disability.

Pertinent law and regulations specifically limits entitlement 
to service connection to disability resulting from disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The Court has stated 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held that "[i]n the 
absence of proof of a present disability[,] there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

Because there is no evidence of a current psychiatric 
disability, the claim of service connection must be denied.  
Brammer, supra; Rabideau, supra.   

Skin Disability 

A review of the veteran's service medical records (1970-1977) 
shows that he was treated for skin problems on isolated 
occasions during service.  He was variously noted as having a 
rash of a viral nature, fungus of the feet, and sebhorreic 
and contact dermatitis.  

Post-service medical evidence, from 1977 onward, is silent 
for skin problems.  There is no evidence establishing a 
current diagnosis of a chronic skin disability which is 
related to a disease or injury in service.  Brammer, supra; 
Rabideau, supra.  Even assuming that the veteran was indeed 
exposed to herbicides during service, there is no evidence 
establishing a chronic skin disability (i.e. chloracne) which 
is related to such exposure.  As such, the claim of service 
connection must be denied.

Peripheral Neuropathy

The veteran argues that he was exposed to Agent Orange during 
his service in Thailand.  There is no legal authority which 
presumes Agent Orange exposure for service in Thailand.  Even 
if it was assumed that he was exposed to Agent Orange in 
Thailand, he does not meet the regulatory requirement that he 
have transient neuropathy that appeared within weeks or 
months of exposure to an herbicide agent and resolved within 
two years of the date of onset.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).


Specifically, a review of his service medical records reveals 
no evidence of peripheral neuropathy during service.  
Further, there is no evidence of peripheral neuropathy within 
2 years of his service discharge.  More recent post-service 
medical evidence shows that the veteran underwent a VA 
peripheral nerves examination in May 2000 for the specific 
purpose of determining the nature and etiology of any 
peripheral neuropathy.  Following an examination, the veteran 
was diagnosed with various localized neuropathies.  It was 
noted that there was no evidence of a more generalized 
polyneuropathy.  Further, his existing neuropathies were 
deemed as unrelated to Agent Orange exposure.  (It is 
acknowledged that a VA general medical examination report 
reflects a diagnosis of peripheral neuropathy; this diagnosis 
is, however, clearly based on the veteran's self-reported and 
incorrect history as a comprehensive VA peripheral nerves 
examination did not yield such a diagnosis.)

Given the lack of a competent diagnosis of peripheral 
neuropathy, the claim of service connection must be denied.

All claims

The veteran's statements and hearing testimony are 
acknowledged.  He has indicated that he was first treated for 
psychiatric problems in service and continues to suffer from 
such.  He also argues that he was exposed to Agent Orange 
during service and that this exposure has caused a variety of 
problems to include skin problems and peripheral neuropathy.  
Although the veteran may be competent to testify as to the 
symptomatology he has experienced over the years, without 
medical expertise or training, he is not competent to offer a 
medical opinion as to whether he has a current disability to 
include the diagnosis or causation of such.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (laypersons are not competent to 
render medical opinions).  

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's service 
connection claims and, thus, the rule is inapplicable.


ORDER

Service connection for a psychiatric disability is denied.

Service connection for a skin disability is denied.

Service connection for peripheral neuropathy is denied.


REMAND

The veteran alleges that he has diabetes mellitus as a result 
of being exposed to Agent Orange during service in Thailand.  
He has suggested that his exposure was, in part, at Kelly, 
Ubon, Ellington, and Eglin Air Force bases.   

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases, including 
diabetes mellitus, type II, shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 
3.309(e) (2002).  

In the instant case, there is medical evidence establishing a 
diagnosis of diabetes mellitus.  In order to prevail, the 
veteran must also establish that he was exposed to herbicides 
during service.  A review of the record reveals that his 
service personnel records are not on file.  On remand, 
attempts should be made to obtain these records as well as 
verify whether the veteran did indeed have exposure to Agent 
Orange or other herbicides during his active duty. 

Under the duty to assist, 38 C.F.R. § 3.159(c)(4), this 
matter is REMANDED for the following action:  

1.  The RO should notify the veteran to 
provide specific details about where he 
believes he was exposed to Agent Orange.  
In particular, the veteran is requested 
to provide greater details regarding his 
foreign service in Thailand such as 
dates, duties, locations, units to which 
he was assigned.  If the veteran provides 
sufficient detail that is potentially 
verifiable, the RO should ensure that an 
attempt is made to verify such 
information.

2.  The RO should contact the appropriate 
agency and obtain the veteran's service 
personnel records, including his official 
personnel file.  If no such service 
personnel records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

3.  The RO should attempt to verify 
through official channels the 
use/spraying of Agent Orange (or other 
herbicide agent) where the veteran was 
stationed in Thailand and elsewhere.  All 
efforts undertaken should be documented 
in the claims file.  

4.  After completion of the requested 
development, the RO should review the 
veteran's claim.  If the action taken 
remains adverse to the veteran in any 
way, he should be furnished an 
appropriate SSOC.  Thereafter, the case 
should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


